Response to Amendment
This Office action is in response to the amendments and remarks filed on 7/5/2022. The amendments to the claims were received and have been entered. 
Claims 1 and 21 have been amended. Claims 2-20, 24, 34 and 38 have been canceled. Claims 1, 21-23, 25-33, 35-37 and 39-41 remain present in this application. 
The claim amendments have overcome the McCoy and Scavezze prior art rejection. 
Reasons for Allowance
Claims 1, 21-23, 25-33, 35-37 and 39-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1 and 21, the prior art of record, either singularly or in combination, does not fairly teach or suggest “a system for displaying a plurality of objects” including limitation “wherein each slide in the slideshow depicts one of said plurality of objects in isolation from the other of the plurality of objects” along with the other limitation.
The prior art of record, either singularly or in combination, fails to anticipate or renders the above quoted limitation obvious.  This patentable distinction has been added to the independent claims 1 and 21, and renders it allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Thursday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: August 1, 2022